UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30,2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-21084 Champion Industries, Inc. (Exact name of Registrant as specified in its charter) West Virginia 55-0717455 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2450-90 1st Avenue P.O. Box 2968 Huntington, WV 25728 (Address of principal executive offices) (Zip Code) (304) 528-2700 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesü No. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesü No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, "accelerated filer"and "smaller reporting company"in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes Noü . Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding atApril 30, 2013 Common stock, $1.00 par value per share 11,299,528 shares Champion Industries, Inc. INDEX Page No. Part I.Financial Information Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements ofOperations and Comprehensive Income (Loss) (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 32 Item 3. Quantitative and Qualitative Disclosure About Market Risk 48 Item 4. Controls and Procedures 48 Part II.Other Information Item 1. Legal Proceedings 49 Item 1A. Risk Factors 49 Item 3. Defaults upon Senior Securities 49 Item 4. Mine Safety Disclosure 49 Item 5. Other Information 49 Item 6. Exhibits 49 Signatures 50 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Champion Industries, Inc. and Subsidiaries Consolidated Balance Sheets ASSETS April 30, October 31, (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of$838,000 and $1,157,000 Inventories Other current assets Current portion assets held for sale/discontinued operations (see Note 12) Total current assets Property and equipment, at cost: Land Buildings and improvements Machinery and equipment Equipment under capital lease Furniture and fixtures Vehicles Less accumulated depreciation ) ) Goodwill Deferred financing costs Other intangibles, net of accumulated amortization Trademark and masthead Other assets Total assets $ $ See notes to consolidated financial statements. 3 Champion Industries, Inc. and Subsidiaries Consolidated Balance Sheets (continued) LIABILITIES AND SHAREHOLDERS’ EQUITY April 30, October 31, (Unaudited) Current liabilities: Notes payable, line of credit (see Note 5) $ $ Accounts payable Deferred revenue Accrued payroll and commissions Taxes accrued and withheld Accrued expenses Current portion liabilities held for sale/discontinued operations (see Note5 and Note 12) Debt discount (see Note 5) ) ) Notes payable (see Note 5) Capital lease obligations (see Note 5) Total current liabilities Long-term debt, net of current portion: Notes payable - related party (see Note 5) Notes payable (see Note 5) Capital lease obligations (see Note 5) Other liabilities Total liabilities Shareholders’ (deficit): Common stock, $1 par value, 20,000,000 Class A voting shares authorized; 11,299,528 shares issued and outstanding Common Stock, Class B nonvoting stock, $1 par value, 5,000,000 shares authorized, -0- shares issued and outstanding - - Additional paid-in capital Retained deficit ) ) Total shareholders’ (deficit) ) ) Total liabilities and shareholders’ (deficit) $ $ See notes to consolidated financial statements. 4 Champion Industries, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended April 30, Six Months Ended April 30, Revenues: Printing $ Office products and office furniture Newspaper Total revenues Cost of sales & newspaper operating costs: Printing Office products and office furniture Newspaper cost of sales & operating costs Total cost of sales & newspaper operating costs Gross profit Selling, general and administrative expenses Goodwill impairments - (Loss) income from operations ) ) ) Other income (expenses): Interest expense - related party ) Interest expense ) Other ) (Loss) from continuing operations before income taxes ) ( 9,272,382 ) ) ) Income tax expense - ) - ) Net (loss) from continuing operations ) Net (loss) income from discontinued operations ) ) Net (Loss) Other comprehensive income (loss) - Comprehensive (loss) $ ) $ ) $ ) $ ) (Loss) per share Basic and diluted (loss) from continuing operations $ ) $ ) $ ) $ ) Basic and diluted (loss) income from discontinued operations ) - ) - Total (loss) per common share $ )
